

115 S886 ES: DHS Acquisition Review Board Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 886IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Homeland Security Act of 2002 to establish an Acquisition Review Board in the
 Department of Homeland Security, and for other purposes.1.Short titleThis Act may be cited as the DHS Acquisition Review Board Act of 2017.2.Acquisition Review Board(a)In generalSubtitle D of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 391 et seq.) is amended by adding at the end the following:836.Acquisition Review Board(a)DefinitionsIn this section:(1)AcquisitionThe term acquisition has the meaning given the term in section 131 of title 41, United States Code.(2)Acquisition decision authorityThe term acquisition decision authority means the authority, held by the Secretary acting through the Deputy Secretary or Under Secretary for Management to—(A)ensure compliance with Federal law, the Federal Acquisition Regulation, and Department acquisition management directives;(B)review (including approving, pausing, modifying, or cancelling) an acquisition program through the life cycle of the program;(C)advocate for acquisition program managers to have the resources necessary to successfully execute an approved acquisition program;(D)ensure good acquisition program management of cost, schedule, risk, and system performance of the acquisition program at issue, including assessing acquisition program baseline breaches and directing any corrective action for such breaches; and(E)monitor, on an ongoing basis, cost, schedule, and performance of acquisition programs in order to manage risk at all phases of the life cycle of such program and direct corrective action for any variances that would lead to baseline breaches.(3)Acquisition decision eventThe term acquisition decision event, with respect to an acquisition program, means a predetermined point within each of the acquisition phases at which the acquisition decision authority determines whether the acquisition program shall proceed to the next acquisition phase.(4)Acquisition decision memorandumThe term acquisition decision memorandum, with respect to an acquisition program, means the official acquisition decision event record that includes a documented record of decisions, exit criteria, and assigned actions for the acquisition program, as determined by the person exercising acquisition decision authority for the acquisition.(5)Acquisition programThe term acquisition program means the process by which the Department acquires, with any appropriated amounts, by contract for purchase or lease, property or services (including construction) that support the missions and goals of the Department.(6)Acquisition program baselineThe term acquisition program baseline, with respect to an acquisition program, means a summary of the cost, schedule, and performance parameters, expressed in standard, measurable, quantitative terms, which must be met in order to accomplish the goals of such program.(7)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate;(B)in the case of notice or a report relating to the Coast Guard, the committees described in subparagraph (A) and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate; and(C)in the case of notice or a report relating to the Transportation Security Administration, the committees described in subparagraph (A) and the Committee on Commerce, Science, and Transportation of the Senate.(8)Best practicesThe term best practices, with respect to acquisition, means a knowledge-based approach to capability development that includes—(A)identifying and validating needs;(B)assessing alternatives to select the most appropriate solution;(C)clearly establishing well-defined requirements;(D)developing realistic cost estimates and schedules;(E)securing stable funding that matches resources to requirements;(F)demonstrating technology, design, and manufacturing maturity;(G)using milestones and exit criteria or specific accomplishments that demonstrate progress;(H)adopting and executing standardized processes with known success across programs;(I)establishing an adequate workforce that is qualified and sufficient to perform necessary functions;(J)integrating the capabilities described in subparagraphs (A) through (I) into the mission and business operations of the Department; and(K)any other criteria as determined by the Under Secretary for Management.(9)BoardThe term Board means the Acquisition Review Board required to be established under subsection (b).(10)Major acquisition programThe term major acquisition program means a Department acquisition program that is estimated by the Secretary to require an eventual total expenditure of not less than $300,000,000 (based on fiscal year 2017 constant dollars) over the life cycle cost of the acquisition program.(b)Establishment of BoardThe Secretary shall establish an Acquisition Review Board to—(1)strengthen accountability and uniformity within the Department acquisition review process;(2)review major acquisition programs; and(3)review the use of best practices.(c)Composition(1)ChairpersonThe Under Secretary for Management shall serve as chairperson of the Board.(2)Other membersThe Secretary shall ensure participation by other relevant Department officials, including not fewer than 2 component heads or their designees, as permanent members of the Board.(d)Meetings(1)Regular meetingsThe Board shall meet regularly for purposes of ensuring all acquisitions programs proceed in a timely fashion to achieve mission readiness.(2)Other meetingsThe Board shall convene—(A)at the discretion of the Secretary; and(B)at any time—(i)a major acquisition program—(I)requires authorization to proceed from one acquisition decision event to another throughout the acquisition life cycle;(II)is in breach of the approved requirements of the major acquisition program; or(III)requires additional review, as determined by the Under Secretary for Management; or(ii)a non-major acquisition program requires review, as determined by the Under Secretary for Management.(e)ResponsibilitiesThe responsibilities of the Board are as follows:(1)Determine whether a proposed acquisition program has met the requirements of phases of the acquisition life cycle framework and is able to proceed to the next phase and eventual full production and deployment.(2)Oversee whether the business strategy, resources, management, and accountability of a proposed acquisition is executable and is aligned to strategic initiatives.(3)Support the person with acquisition decision authority for an acquisition program in determining the appropriate direction for the acquisition at key acquisition decision events.(4)Conduct reviews of acquisitions to ensure that the acquisitions are progressing in compliance with the approved documents for their current acquisition phases.(5)Review the acquisition program documents of each major acquisition program, including the acquisition program baseline and documentation reflecting consideration of tradeoffs among cost, schedule, and performance objectives, to ensure the reliability of underlying data.(6)Ensure that practices are adopted and implemented to require consideration of trade-offs among cost, schedule, and performance objectives as part of the process for developing requirements for major acquisition programs prior to the initiation of the second acquisition decision event, including, at a minimum, the following practices:(A)Department officials responsible for acquisition, budget, and cost estimating functions are provided with the appropriate opportunity to develop estimates and raise cost and schedule matters before performance objectives are established for capabilities when feasible.(B)Full consideration is given to possible trade-offs among cost, schedule, and performance objectives for each alternative.(f)Acquisition program baseline report requirementIf the person exercising acquisition decision authority over a major acquisition program approves the major acquisition program to proceed into the planning phase before the major acquisition program has a Department-approved acquisition program baseline, as required by Department policy—(1)the Under Secretary for Management shall create and approve an acquisition program baseline report regarding such approval; and(2)the Secretary shall—(A)not later than 7 days after the date on which the acquisition decision memorandum is signed, provide written notice of the decision to the appropriate committees of Congress; and(B)not later than 60 days after the date on which the acquisition decision memorandum is signed, submit a report stating the rationale for such decision and a plan of action to require an acquisition program baseline for such program to the appropriate committees of Congress.(g)ReportNot later than 1 year after the date of enactment of this section and every year thereafter through fiscal year 2022, the Under Secretary for Management shall provide information to the appropriate committees of Congress on the activities of the Board for the prior fiscal year that includes information relating to the following:(1)For each meeting of the Board, any acquisition decision memoranda.(2)Results of the systematic reviews conducted under subsection (e)(4).(3)Results of acquisition document reviews required under subsection (e)(5).(4)Activities to ensure that practices are adopted and implemented throughout the Department under subsection (e)(6)..(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 835 the following:Sec. 836. Acquisition Review Board..Passed the Senate November 9, 2017.Secretary